46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thora A. ROTH, Plaintiff Appellant,v.James R. ROTHER;  Paul R. Gilroy;  Deborah Silvers;  SteveStylianos;  Angela Culbertson;  Richard Orr;  NavyFederal Credit Union, Defendants Appellees.
No. 93-2121.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1994.Decided Jan. 9, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1757-A)
Thora A. Roth, Appellant Pro Se.  Francis Joseph Nealon, Marianne Patricia Eby, Constantinos George Panagopoulos, BALLARD, SPAHR, ANDREWS & INGERSOLL, Washington, DC, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Thora A. Roth appeals from the district court's order granting judgment in favor of Defendants and dismissing her employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. Sec. 1981 (West 1981 & Supp.1994),* following a trial on the merits.  Roth alleged discrimination on the basis of her race and national origin.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Roth failed to establish a prima facie case of employment discrimination.  See Alvarado v. Board of Trustees, 928 F.2d 118, 121 (4th Cir.1991);  see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  Moreover, she failed to rebut the legitimate, nondiscriminatory reasons Defendants proffered to support their actions.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253, 256 (1981);  Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991).  Accordingly, the district court's finding of non-discrimination was not clearly erroneous.  See Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985).  We therefore affirm the district court's order granting judgment for Defendants.


3
We deny Roth's "Motion to Compel Appellees to Replace Material Improperly Removed from the Record" because the record before this Court is complete.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Roth alleged liability under various other legal theories which were dismissed by the district court on summary judgment.  Because Roth failed to appeal the dismissal of her claim under these other theories, we will not address them here.  See Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.1987)